UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1, 2011 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L ENERGY, INC. (Exact name of Registrant as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 130 Andover Park East, Suite 200, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ] No[ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller reporting company[] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of September 8, 2011 there were 32,394,431shares of common stock outstanding, with par value of $0.001. 1 L & L ENERGY, INC. Form 10-Q Quarterly Report Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited Unaudited Consolidated Balance Sheets as of July 31, 2011and April 30, 2011 3 Unaudited Consolidated Statements of Income and Comprehensive Income for the Three Months ended July 31, 2011 and 2010 4 Unaudited Consolidated Statements of Cash Flow for the Three Months ended July 31, 2011 and 2010 5 Unaudited Notes to the Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 1B. Unresolved Staff Comments 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults upon Senior Securities 41 Item 4. Reserved 41 Item 5. Other Information 41 Item 6. Exhibits 42 Signatures 42 Index to Exhibits 42 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L ENERGY, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements L & L ENERGY, INC. CONSOLIDATED BALANCE SHEETS AS OF July 31, 2011 and April 30, 2011 (Unaudited) July 31, 2011 April 30, 2011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 6,097,089 $ 4,914,425 Accounts receivable 28,078,835 24,017,391 Prepaid and other current assets 18,264,351 28,641,462 Other receivables 1,036,287 2,586,147 Inventories 7,862,711 6,633,019 Total current assets 61,339,273 66,792,444 Property, plant, equipment, and mine development, net 97,016,961 96,479,552 Construction-in-progress 55,189,117 44,943,609 Intangible assets, net 868,987 902,555 Goodwill 3,013,817 2,988,175 Restricted Cash 563,718 544,588 Long term receivable 7,468,634 7,272,828 Related party notes receivable 5,758,149 7,428,574 Total non-current assets 169,879,383 160,559,881 　 　 TOTAL ASSETS $ 231,218,656 $ 227,352,325 LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable $ 4,594,028 $ 3,439,460 Accrued and other liabilities 824,814 717,298 Other payables 5,164,351 7,546,391 Payables-related party 15,588,508 17,264,815 Due to officer 1,070,000 1,070,000 Taxes payable 18,815,388 18,835,276 Customer deposits 3,676,682 4,338,424 Bank loans 5,431,240 5,385,030 Total current liabilities 55,165,011 58,596,694 LONG-TERM LIABILITIES Long-term payable 800,000 800,000 Asset retirement obligation 2,035,776 1,978,877 Total long-term liabilities 2,835,776 2,778,877 Total Liabilities 58,000,787 61,375,571 Commitments and contingencies EQUITY: L&L ENERGY STOCKHOLDERS' EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock ($0.001 par value, 120,000,000 shares authorized; 32,365,467 shares issued and outstanding, and 32,277,579 shares issued and outstanding at July 31 and April 30, 2011, respectively) 32,366 32,278 Shares to be issued (13,104 shares) 13 0 Additional paid-in capital 51,124,610 48,420,321 Deferred stock compensation - - Accumulated other comprehensive income 7,715,122 6,502,542 Retained Earnings 84,274,227 81,888,339 Treasury stock (459,000 shares and 1,259,00 shares at July 31 and April 30, respectively) (396,059) (396,859) Total L & L Energy stockholders' equity 142,750,279 136,446,621 Non-controlling interest 30,467,590 29,530,133 Total equity 173,217,869 165,976,754 TOTAL LIABILITIES AND EQUITY $ 231,218,656 $ 227,352,325 The accompanying notes are an integral part of these consolidated financial statements. 3 L & L ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED July 31, 2011 and 2010 (Unaudited) For The Three Months Periods Ended July 31, 2011 2010 NET REVENUES $ 36,633,306 $ 55,329,939 COST OF REVENUES 28,443,975 36,724,263 GROSS PROFIT 8,189,331 18,605,676 OPERATING COSTS AND EXPENSES: Salaries & wages-selling, general and administrative 933,000 780,672 Selling, general and administrative expenses, excluding salaries and wages 3,018,049 3,225,609 Total operating expenses 3,951,049 4,006,281 INCOME FROM OPERATIONS 4,238,282 14,599,395 OTHER EXPENSE: Interest income (expense) 198,348 (70,540) Other income (expense) (767,561) (12,843) Total other income (expense) (569,213) (83,383) INCOME BEFORE PROVISION FOR INCOME TAXES 3,669,069 14,516,012 LESS PROVISION FOR INCOME TAXES 585,867 2,183,300 INCOME BEFORE NON-CONTROLLING INTEREST 3,083,202 12,332,712 Income attributable to non-controlling interests 697,314 1,394,198 Income attributable to L & L 2,385,888 10,938,514 NET INCOME $ 3,083,202 $ 12,332,712 OTHER COMPREHENSIVE INCOME: Foreign currency translation gain 1,212,580 1,038,832 COMPREHENSIVE INCOME $ 4,295,782 $ 13,371,544 Comprehensive income attributable to non-controlling interests $ 1,740,794 $ 1,454,763 Comprehensive income attributable to L & L 2,554,988 11,916,781 INCOME PER COMMON SHARE – basic $ 0.08 $ 0.38 INCOME PER COMMON SHARE – diluted $ 0.08 $ 0.36 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING – basic 31,355,781 29,037,451 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - diluted 31,704,978 30,407,090 The accompanying notes are an integral part of these consolidated financial statements. 4 L & L ENERGY, INC. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED July 31, 2011 and 2010 （ Unaudited) For The Three Months Periods Ended July 31, 2011 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 3,083,202 $ 12,332,712 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,585,548 3,111,736 Stock compensation 262,190 430,546 Accretion of asset retirement obligation 56,899 Accounts receivable (4,061,444) 1,191,692 Prepaid and other current assets 10,377,111 6,945,169 Inventories (1,229,692) (2,152,916) Other receivable 49,533 63,050 Accounts payable and other payable (1,280,853) (5,139,518) Customer deposit (661,742) 832,662 Accrued and other liabilities 107,516 (469,964) Taxes payable (19,888) 1,435,432 Note receivable (195,806) - Net cash provided by operating activities 8,072,574 18,580,601 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (376,833) (3,582,067) Acquisition of intangible assets - (429,298) Construction-in-progress (10,696,954) (13,990,438) Increase in restricted cash (19,130) - Cash received from sale of HSC 1,088,524 - Net cash used in investing activities (10,004,393) (18,001,803) CASH FLOWS FROM FINANCING ACTIVITIES: Payment on bank loans - (739,870) Proceeds from warrant extension - 50,000 Proceeds from Treasury stock sold 2,443,000 - Warrants converted to common stock - 1,457,000 Payment to previous owner of acquired mine (1,676,307) Related party receivable 2,082,228 (80,239) Net cash provided by financing activities 2,848,921 686,891 Effect of exchange rate changes on cash and cash equivalents 265,562 883,576 INCREASE IN CASH AND CASH EQUIVALENTS 1,182,664 2,149,265 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 4,914,425 7,327,369 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 6,097,089 $ 9,476,634 SUPPLEMENTAL INFORMATION INTEREST PAID $ 72,819 $ 59,200 INCOME TAX PAID $ 400,668 $ 747,848 5 L & L ENERGY, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 ORGANIZATION AND BASIS OF
